ﬂatten gamers @uurt at Qppeala’

For the Seventh Circuit
Chicago, Illinois 60604

December 5, 2003

Hon. Joel M. Flaum, Chief Judge
Hon. Frank H. Easterbrook, Circuit Judge

Hon. Ann Claire Williams, Circuit Judge

No. 03—1822
David M. Williams, Appeal from the United States District
Plaz‘ntifprpellant, Court for the Southern District
ofindiana, Evansville Division
v.

No. EV Ol—75—C-T/I-l
Aztar Indiana Gaming Corporation f/dfb/a
Casino Aztar, and Aztar Indiana Gaming John Daniel Tinder,
Company, LLC d/b/a Casino Aztar, Judge.
Defendants—Appellees.

O R D E R
The caption of the court’s Opinion dated December 5, 2003 is amended to reﬂect that

Defendants are Appellecs rather than Appellants.